Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered October 1, 1999, convicting him of criminal sale of a controlled substance in the first degree and criminal sale of a controlled substance in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant is entitled to a new trial for the reasons stated in People v Yattang Ng, 298 AD2d 470 (decided herewith).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. S. Miller, J.P., Friedmann, Crane and Rivera, JJ., concur.